Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is rejected because it is unclear how the molar ratio range recited therein can be obtained with the molar percentage ranges of R2O, SiO2 and Al2O3 required by claim 1 from which the claim depends. Specifically, based on the ranges of claim 1, the smallest molar ratio that appears to be possible is 12.2 (i.e. using the maximum value of 10mol% for Al2O3 and the minimum values of 60mol% SiO2 and 2mol% R2O). In reviewing the specification, the Examiner does take note that the general disclosure may mention a molar ratio range as claimed, Applicants Examples (see table) actually appear to be illustrating ratio range values of 8.5-9.5 only being obtained when calculated as a weight % ratio, not molar as claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 12, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boek (WO2014055840, rejection using corresponding English document US PUB 20150291468) as applied to claim 1 above, in view of any one of (US Pub 20140243183), (USPub 20090162608), (US Pub 20060171033) or (US Pub 20090062102).
Regarding claims 1, 3 and 14: Boek teaches a laminated glass article comprising a glass core having a CTE, and a glass clad layer directly fused to the glass core (see abstract, Figures, 0024, 0025, 0028).
	The glass clad can comprise a composition having SIO2, Al2O3, R2O which comprises Li2O and Na2O, RO, a ratio and Na2O content falling within the ranges claimed (see Table 1) and can include a major crystalline phase of Li2Si2O5 (see 0031).  The glass clad can be made to have a have a CTE within the range claimed (see CTE’s of Table 1 and discussion of the CTEs being lowered to 60x10-7 in par 0031) and the CTE will be less than the CTE of the core (0028).
Although Boek fails to teach the presence of TiO2, ZrO2 or P2O5, Boek does not exclude such requirements either and instead, only generally teaches their glass clad composition being a Li2O-Al2O3-SiO2 containing glass to nucleate lithium disilicate wherein their glass is made photosensitive.
	As ‘183 and ‘608, who each similarly teach Li2O-Al2O3-SiO2 containing glasses to nucleate lithium disilicate, disclose that up to 3wt% TiO2 can be added to such glasses as nucleating agents (see 0019-0020 in ‘183 and abstract, 0095 in ‘608), ‘033, who similarly teaches Li2O-Al2O3-SiO2 containing glasses to nucleate lithium disilicate, disclose that up to 5 or even up to 3wt% TiO2 can be added as desired to obtain a photosensitive composition (see entire disclosure and 0153 in ‘033) and ‘102, who similarly teaches Li2O-Al2O3-SiO2 containing glasses to nucleate lithium disilicate, disclose that >0.01-2wt% TiO2 can be added in order to tune photosensitivity (see abstract, 0009, 0022), it would have been obvious to one having ordinary skill at the time of invention to modify Boek to include the TiO2 content in any one of ‘183, ‘608, ‘033 or ‘102 to act as a nucleating agent, to obtain a desirable photosensitive glass or to tune photosensitivity. 
Regarding claims 4 and 5: Boek including the above range(s) of TiO2 together with their disclosed ranges (see Boek Table 1 and 0034) will provide for amounts of TiO2, in mol %, meeting claim 5 as well as ratios meeting that of claim 4.
Regarding claim 12: Although Boek’s examples and disclosure do not explicitly disclose Li2O content in a range from about 1mol% to about 10mol% as claimed, Boek does teach that their Li2O content can be about 12mol% (0034) which will at the very least be considered to be so close to the claimed range to render it obvious. Specifically, as the term “about” has been held by the courts to include values slightly higher and lower than a range (MPEP 2144.05), the claimed “about 10mol% will be considered to allow for values slightly higher than 10% (i.e. 11%) and Boek’s “about 12mol%” is considered to allow for values slightly lower than 12% (i.e. 11%). As ranges that overlap as well as ranges that are merely “close” provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose values within and close to Boek’s workable range (MPEP 2144.05). 
	Alternatively, in the instance Applicants argue against the above assertion, the Examiner additionally points out that although Boek’s examples and disclosure do not disclose Li2O content in a range from about 1mol% to about 10mol% and instead, suggests higher amounts of about 12mol% to about 18mol% (see Table 1 and 0034), Boek does not appear to limit Li2O content to the high amounts. Specifically, Boek merely states “Exemplary photosensitive glasses are provided in Table 1” (see 0032) and “In some embodiments, the clad layer comprises … about 12.0mol% to about 18.0mol% Li2O” (0034) which makes clear that the higher amounts of Li2O are just preferred embodiments. As such, one having ordinary skill reading Boek would not be lead away from other amounts of Li2O deemed desired in the art.
In the instant case, Boek glass is a Li2O-Al2O3-SiO2 containing glass to nucleate lithium disilicate.
	As ‘183, who each similarly teach Li2O-Al2O3-SiO2 containing glasses to nucleate lithium disilicate, disclose that about 4.3 to about 6.5wt% Li2O is desirable in such glasses (see 0020 in ‘183), ‘608 who each similarly teach Li2O-Al2O3-SiO2 containing glasses to nucleate lithium disilicate disclose that about 5 to about 12wt% Li2O is desirable in such glasses (see 0022 and 0080 in ‘608), and 033’, who similarly teaches Li2O-Al2O3-SiO2 containing glasses to nucleate lithium disilicate, disclose that 0-15wt% Li2O is desirable in such glasses (see 0040 in ‘183), it would have been obvious to one having ordinary skill at the time of invention to modify Boek to include Li2O in any of the amounts taught in the art to obtain a desirable glass nucleating a lithium disilicate phase. 
	Boek including the above range(s) of Li2O together with their disclosed ranges (see Boek Table 1 and 0034) will provide for amounts of Li2O in mol % meeting the claimed range. 
Regarding claims 15 and 16: Although Boek’s examples and disclosure do not explicitly provide for ratios as claimed, Boek does not appear to exclude them either. Instead, Boek only generally teaches a Li2O-Al2O3-SiO2 containing glass to nucleate lithium disilicate.
As ‘183, who each similarly teach Li2O-Al2O3-SiO2 containing glasses to nucleate lithium disilicate, disclose that such glasses desirably include 72-85wt%SiO2, 7-11% Al2O3 and 4.3-6.5%Li2O about 4.3 to about 6.5wt% Li2O (see 0007 in ‘183), ‘608 who each similarly teach Li2O-Al2O3-SiO2 containing glasses to nucleate lithium disilicate disclose that 60-78wt%SiO2, 4-10wt% Al2O3 and 5-12wt% Li2O is desirable in such glasses (see 0022 and 0080 in ‘608), and 033’, who similarly teaches Li2O-Al2O3-SiO2 containing glasses to nucleate lithium disilicate, disclose that 20-80 or even 53-75wt% SiO2, 3-25 or even 4-20wt% Al2O3 and 0-15wt% Li2O is desirable in such glasses (see 0040 in ‘183), it would have been obvious to one having ordinary skill at the time of invention to modify Boek to include SiO2, Al2O3 and Li2O in any of the amounts taught in the art to obtain a desirable glass nucleating a lithium disilicate phase. 
	Boek including the above range(s) of SiO2, Al2O3 and Li2O together with their disclosed ranges will provide for ratio ranges overlapping those claimed (MPEP 2144.05). 
Regarding claim 18: Although Boek fails to provide an explicit example meeting the requirements of claim 18, Boek does teach that their glass can comprise,

    PNG
    media_image1.png
    223
    429
    media_image1.png
    Greyscale

and these ranges together with the TiO2 content modified therein (see discussion of claim 1) would allow for relationships overlapping that claimed. 

Response to Arguments
Applicant’s arguments filed June 9, 2022 have been considered but not persuasive. 
In summary, Applicants argue against the previous rejection because Boek fails to teach alkaline earth RO comprising MgO or any MgO at all but this is not persuasive.
Initially, although the Examiner agrees that Boek does not teach the presence of alkaline earth RO comprising MgO or any MgO at all, in view of claim 1, Boek does not have to. Specifically, claim 1 recites 0mol% to about 5mol% alkaline earth RO comprising MgO. As this range allows for 0%, no alkaline earth RO at all, including that which comprises MgO, is required. In the instant case, the Examiner draws attention to Boek’s Examples which were cited in the previous Office Action with special attention to that of Example 19 below. 


    PNG
    media_image2.png
    396
    184
    media_image2.png
    Greyscale

As shown above, Boek does teach glass clad compositions having SiO2 (74.8), Al2O3 (5.1), R2O (Li2O+Na2O+K2O=18.8mol%, RO (0), ratio of Al2O3 (5.1)/ R2O (18.8)+RO (0)=0.27, a CTE of less than 70x10-7 /C, and as mentioned in the Office Action, the CTE will be less than that of the core and that lithium disilicate is nucleated. While TiO2, ZrO2 or P2O5 is not included in the Example, TiO2 would have been an obvious nucleating agent in view of ‘183, ‘608, ‘033 or ‘102 for reasons provided in the previous Office Action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/   Primary Examiner, Art Unit 1784